In an action brought to recover damages for personal injuries in which the jury found a verdict in favor of the plaintiff for $25,000, the court, on motion of defendant’s counsel, made an order setting aside the verdict and granting a new trial, unless plaintiff should stipulate to reduce the verdict to the sum of $15,000. The plaintiff thereafter filed such stipulation. Notwithstanding the reduction, the defendant has appealed. The plaintiff also appealed from the order referred to. The order granting defendant’s motion to set aside the verdict and for a new trial, unless the plaintiff stipulate to reduce the verdict to the sum of $15,000, is reversed on the law and the facts, the motion denied and the verdict reinstated. The judgment appealed from by the defendant is modified by increasing the verdict to the sum of $25,000, the amount found by the jury, and, as so modified, the judgment is unanimously affirmed, with costs to the plaintiff. The defendant’s appeal from the order denying its motion to set aside the verdict and for a new trial is dismissed. The established facts were sufficient to justify the jury’s finding that the truck which struck the plaintiff belonged to the defendant. (Hart v. Hudson River Bridge Co., 80 N. Y. 622; Swistak v. Erie Railroad Co., 208 App. Div. 553; affd., 239 N. Y. 549; Warner v. New York, Ontario & Western Ry. Co., 209 App. Div. 211.) We are of the opinion that the evidence of plaintiff’s injuries which were serious and, to some extent at least, permanent, and not dis*775puted by the defendant, fully justified the verdict as rendered by the jury. Lazansky, P. J-, Young, Hagarty, Carswell and Davis, JJ., concur.